MEMORANDUM **
In these consolidated appeals, Victorino Godinez appeals from the 135-month sentence imposed following his guilty plea to conspiracy to distribute methamphetamine in violation of 21 U.S.C. § 846 and failure to appear for sentencing in violation of 18 U.S.C. § 3146. We have jurisdiction under 28 U.S.C. § 1292, and we dismiss in part and affirm in part.
Godinez contends that he was entitled to a two-level reduction in sentence under U.S.S.G. § 3B1.2 for his minor role in the conspiracy offense. We disagree. It is uncontested that Godinez admitted to being a courier who transported 831.3 grams of methamphetamine. See United States v. Murillo, 255 F.3d 1169, 1179 (9th Cir. 2001) (‘Where drugs are present in significant quantities, that in itself is sufficient to deny a sentencing reduction.”). In addition, the Government presented evidence that, among other things, Godinez had previously purchased precursor ingredients for methamphetamine and that, during a search of Godinez’s property, a federal agent claimed to have smelled an odor that he thought was associated with the manufacture of methamphetamine. We therefore affirm the district court.
Godinez’s remaining contentions are barred in light of his valid appeal waiver of all other issues. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).
We also note that Godinez makes no contentions addressing his conviction and sentence concerning his failure to appear.
We also decline to address the pro se letter received on July 11, 2006, because it raises issues that are not properly addressed on direct appeal.
*804AFFIRMED in part and DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.